Title: To James Madison from Charles Scott, 25 August 1812
From: Scott, Charles
To: Madison, James


Sir.
Frankfort Augt. 25th. 1812.
Since I had the honor of addressing you under date of the 14th. Inst. feeling the urgent necessity from every information representation and appearance of taking Some decisive and efficient Measure for the relief of the North Western Army under the Command of Brigadr. Genl Hull and well knowing how important an early Step must be to effect this object—Weighing responsibility agt. love of Country; and conceiving that it is of the highest consequence to the Government, and the Successful and Speedy termination of the contest in which we are engage⟨d⟩ which the first impressions Shall make of success or disaster, I have been to [sic] induced to call to My aid some of the most respectable and Sincere Friends to the Common Cause, and to Conform to their advice.
Enclosed I beg leave to Submit to you the results of their opinions & advice on this interesting and unexpected State of affairs. The Officer who waits at his post for orders, does well in the General, but cases must & do arise where all is lost to wait for them; and where to anticipate is to obey. The distance of the Seat of Government from the Scene of operation, the thousand unforseen and material occurrences, which call necessarily for some discretion, and the great Stake we have depending—Acting Solely under the Earnest and Ardent desire I have for the prosperity of my Country—all these must be my apology for the course I have ventured to pursue. My own Judgmt. however, much as I distrust it, has been Supported by men in whom the utmost confidence is deservedly placed. Numerous difficulties are not wanting, to carrying the proposed measure into effect. The means of procuring Supplies—who are to furnish them; the want of authority in Settling the command, all Standing in the way. But Something was deemed essential to be done. The force mentioned in the inclosed document, Signed by the Gentlemen, will be immediately (no doubt) completed, if not exceeded including Some Indiana Troops ordered on by Governor Harrison to join the Detachment. The asst. or Depy Commissary, Col. Buford has been requested or rather advised, to furnish the necessary Supplies. It is also evident that a description of force not authorised by any existing regulation, will be highly useful and contribute to the immediate relief proposed: that is mounted infantry or riflemen Say to the number of 500. I have, so far as I could authorised their Employmt. and they with many others must look to the justice of the country for compensation.
The arrangements I have made await the Sanction or disapproval of your orders & pleasure. They were intended merely as provisional, and to meet the pressing exigencies of the case. There is great reason to believe from the enclosed copies of Letters I send you from Officers of Genl Hulls army that it is in extreme danger, and that he has lost their confidence. If the latter be the case; with a more adequate; better Situated; and better appointed force; but little indeed could be expected. You will perceive that many of these Letters contain a freedom of Expression which should be considered confidential, although Copies of them, to be sent to you, Seemed to me necessary, to develope the true temper & situation of the army. A strange and accountable series of failure, or bad management Seem to me also to require a change and point to the necessity of a differen[t] Commander in chief in that Quarter. Their confidence in Govr. Harrison and indeed that of the Western people generally is almost a guarantee for his Success should he be appointed to Command there. Indeed I view it as of so much importance, that the protraction or speedy termination of the war there may depend on it. Enclosed you have a copy of my instructions to him. You will not fail to perceive the necessity of your orders respecting his Command, and of the supply of the Troops with him, being forwarded as speedily as may be, so as if possible to reach him before arriving at Detroit. In all things I have endeavored to act for the best under Existing circumstances. Mr. Clay has written a Letter to my old Friend Col. Monroe on this Subject to which I beg leave to refer you. As I this day close my Administration and shall not from My advanced age, be able again to engage in public life, permit me Sir to express my earnest Wishes for a continuance of your health and useful Services to your Country in the high office you now so ably & satisfactorily fill. I have the honor to be with high respect & consideration, Yr. Mo. Obt. Servt.
Chs. Scott
P. S. From the information recd the detachment of Mila. under Genl Payne (1800 or thereabout fine fellows) left cincinnati on their march yesterday they got supplied with arms &c. They will not be delayed by the addition. The Inda. Mila. will join them at Dayton & Poages Regt. before then, the horsemen will soon overtake them, & by the time you receive this they will without an accident be within 100 miles of Detroit.
